Citation Nr: 1442261	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for disability manifested by breathing problems, to include asthma.  

3.  Entitlement to service connection for arteriosclerotic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The appellant and his wife testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in May 2014.  

The issues of entitlement to service connection for psychiatric disability claimed as PTSD and entitlement to service connection for a disability manifested by breathing problems, to include asthma, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran served in the Thailand from September 1965 to June 1966, where he was exposed to herbicide agents (Agent Orange) while performing duties in or around the perimeter of his base.   

2.  The evidence does not affirmatively establish that the Veteran's arteriosclerotic heart disease is unrelated to his in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic heart disease have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim for service connection for arteriosclerotic heart disease.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, the ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that he was exposed to herbicide agents while stationed in Thailand and is therefore entitled to service connection for his arteriosclerotic heart disease.  

A recent directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968 to 1972," which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  See Agent Orange: Thailand Military Bases located at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  Thus, other soldiers engaged in activities at the perimeters of U.S. bases in Thailand during the applicable period may have also been exposed, and may thus be entitled to presumptions based on exposure to herbicide agents.  

The Veteran's service personnel records reflect that he was stationed at Don Muang RTAFB, Thailand from September 1965 to June 1966, with principal duties as a supply clerk.  However, the Veteran asserts that when he arrived there was no base and he assisted in setting it up, which involved work outside at the perimeter of the base.  The Veteran thus asserts that he was exposed to herbicide agents in this outdoor work on or in the vicinity of the perimeter of his base in Thailand.  The Board has found the Veteran to be credible and notes that there is no evidence affirmatively showing that he was not exposed to herbicides as contended.  In addition, the evidence does not affirmatively establish that his arteriosclerotic heart disease is unrelated to exposure to herbicides in service.  Therefore, the Veteran is entitled to service connection for this disability.  


ORDER

Service connection for arteriosclerotic heart disease is granted.  


REMAND

Unfortunately, a transcript of the Veteran's May 2014 hearing before the undersigned could not be produced.  The Veteran was informed of this and his options for another Board hearing in a July 2014 letter.  In his response, the Veteran indicated that he wanted to be scheduled for a Board hearing at the RO (Travel Board hearing). 

Since such hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


